Title: From George Washington to Brigadier General Anthony Wayne, 8 May 1779
From: Washington, George
To: Wayne, Anthony



Dear Sir
Head Quarters [Middlebrook] May the 8th 1779

I had the pleasure to receive your favor of the 16th Ulto some days ago, and should have acknowledged it before, if I had not been prevented by a multiplicity of business.
From my desire to promote matters of your recommendation—and from the very favourable sentiments, which I entertain of Mr Mcpherson and Mr Archer, I should be happy it were in my power to return you such an Answer as you wish. But, the States having been obliged to reduce a number of Corps of late—and many valuable and deserving Officers—of long service and good reputation, I cannot with propriety advise the raising of a new One. Besides this consideration, as each State has a particular Quota of Men apportioned on it, if the Two Companies were to be formed they would, according to the Spirit of a Resolution of Congress lately passed, be a deduction from the Batallions exacted from the State or States to which the Men belonged. This might be a cause of uneasiness and discontent. And it has been found, though the case possibly may be otherwise now, that these separate—independent kind of Corps, have not been permitted to share in the State supplies of Cloathing and have experienced more distress and greater wants than any other Troops. As I have observed, it may possibly be otherwise in future, as Congress have recommended it to the states to consider the Men composing them, as part of the Quota’s enacted from them, and that they should stand upon the same footing with respect to Cloathing as those in their several Batallions. These Several reasons are opposed to my recommending the measure; However, if Congress choose to adopt it, It cannot be disagreable to me. I am Dr Sir with great regard & esteem Yr Most Obedt sert
Go: Washington
